Title: To James Madison from Fulwar Skipwith, 7 April 1807
From: Skipwith, Fulwar
To: Madison, James



Sir,
Paris April 7th: 1807.

On the 9th. of last month, Genl. Armstrong notified me of his having resumed the giving of Passports, and Cards of surety, & authenticating signatures, as will be seen by his letter hereinclosed of that date.
The time and manner of my commencing to give passports & Cards of surety are explained by the Copy of a letter, also annexed, from Mr. Biddle, the Secretary to the General, injoining on me the discharge of those Duties.   In relinquishing the performance of them in future, it is sufficiently satisfactory for me to know that I have in no instance abused or misapplied my application of them.
The legalization, however, of signatures to the acts of Individuals, I consider as being legally & properly attached to this office; at least it has been executed by me here ever since I have been a Consul, & though the emoluments, arising from that source, have not exceeded 500 $ per annum, yet, except for the recording of acts, there is no other subject of emolument, belonging to this office.
This transaction, therefore, on the part of General Armstrong, might seem strange, were I not long since fully convinced of his disposition & endeavour to injure my Character & to degrade my office, & had I before wanted evidence of the fact, already noticed in one of my former letters to you, of his having procured through the corrupt channel of Mr. Swan a number of Charges, vague, unfounded, and malevolent, against my public character, & private conduct, whereby attempts are now most actively, steadily, & essentially directed to degrade me in the view of his Majesty the Emperor, if not with the President.
Those charges, though not intended to meet my eyes, or to reach my ears, until my ruin shall be consummated, have come partially & imperfectly to my knowledge.  I might, therefore, be here induced to notice them, were I not apprehensive that they might hereafter be suppressed, & others, equally extravagant, fabricated and whispered in their stead.
It was from sound information on this head, on hearing through a correct confidential channel of Mr. Defermon’s report to the Emperor, that I was induced to write to General Armstrong the letter which, with his answer, & my reply to that answer, you will see here also copied in addition to those before recited.  I shall refrain from comments believing that none can be necessary to shew that our Minister is forgetful of both the Laws & Constitution of his Country, in Supposing that a subject involving every thing that is dear to me as a man, or as a Citizen & officer of the U. S., can either upon his or my "wishes" be decided & executed in conclave without a full, open & impartial examination & discussion.  It is not enough that I should have the Bread of my Family snatched from them by the means & artifices, of some corrupt men & by our own Minister’s improper conduct, but the object of Mr. Defermon’s report to his Majesty which Mr. Armstrong unfairly calls the Report of the Council of State, is to have me sent out, or at least recalled from this Country under the imputation of disgrace.
And yet, Sir, in no one of my communications, verbal, or written, with you, with General Armstrong or his Predecessor, or with any Individual Claimant have I withheld the most honorable & ample testimony in favor of the objects & principles of this Government in forming & intending the execution of the Convention respecting claims.  His Majesty’s Government no less than ours intended equal & impartial justice in the appropriation & distribution of the Funds; I have always thought, acted, & written on these principles; nevertheless, it is evident that my appeals for justice on the subject of my own Claim, & the communications which I made to our Minister, at a proper moment, & for proper purposes, in relation to certain abuses in the liquidations, are now represented by my ennemies as so many acts of hostility and outrage to his Majesty’s Government.  It would be from no want of disposition, or experience in the science of political cheating, I am perfectly sensible, should one or two of those very men not endeavor to practice the same objects upon the President.
The sum originally awarded & decreed in my favor, say 168,487 livres remains yet in the Treasury of the U. S. and though Mr. Defermon has thought proper to reduce it to the sum of 49,400", still he appears powerless to procure any legal act by which Mr. Armstrong should be authorised to draw for the surplus sum in favor of the French Treasury.  Were he to attempt it before the Tribunals, he would certainly fail in this object; for he could not prove that Higginson ever was a debtor of this Government, or even of Swan; & much less, in either case, that my property ought to be applied to the payment of Higginson’s debts.
But instead of pursuing this legal mode, an Administrative, or rather an Expedient of spite is resorted to, which is to prevent my receiving the sum of 49,400", that it had pleased Mr. Defermon to leave standing in my favor, or even to furnish me with copies of my papers, until I had yielded to his wishes & the interests of the French Treasury, by giving a final discharge, & authorising Mr. Armstrong to alienate from me the whole of the surplus sum of 119,087 " livres.  This State of the thing, existing in fact, may be very fairly inferred from that Minister’s letter to me, dated Septr. 19. of last year a copy of which was soon after forwarded to you.  The answer of the Treasury Department is there expressed to be, "That, in no case, they furnished Claimants with copies of documents authenticated or otherwise, & that no authentication of the liquidation (in my Case) could be had but on the Minister’s final Voucher."
After the forcible declaration, contained in our Minister’s letter to me of the 4th. of last June, that he would not draw for my Claim on the general list which had been furnished him by the Minister of the Public Treasury, & that he pays no bills without a voucher or certificate of liquidation from that Minister, I ought not, it is true, to expect such an act of complaisance from him.  But even in this assertion, I am confident, he is incorrect, & by his conduct in the case of Joshua Barney will prove that he has acted at variance with the principle there avowed.  In support of this suggestion, I appeal to no other evidence than the correspondence between him & the Minister of the Public Treasury during some weeks past, concerning a claim of 300,000 Francs, for which he drew in favor of Mr. Barney in the year 1805, & for which no discharge or return was made until some days past to the French Treasury.  I have the honor to be with great respect & consideration Sir, Your Mo. Obt. St.

Fulwar Skipwith


P. S.  I beg leave to acknowledge the receipt of your letter of the 7th. of Jany last with the papers therein referred to.

F. S.


